Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figures 1 and 6, claims 1 and 3-11) in the reply filed on 2/8/21 is acknowledged.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., US 2017/0307542 A1.
Watanabe ‘542 teach a method of using the apparatus, as shown in figures 1-13.  Watanabe ‘542 discloses a film winding apparatus (see figures 4, 8, 10-13) configured to wind a film 12 (i.e., a nonaqueous electrolyte secondary battery, paragraph [0041], claims 7 and 11) around a winding core (53, 81), comprising: a point of interest sensor (55-58) configured to detect a point of interest on the film (i.e. D, L on the film, which is the mark, claim 9), a counting sensor (i.e., using DC, 73, 91 to record the position of lengthwise and widthwise on the film rather than the number of turns of the film around the core) which the film is wound around the winding core, and a storage device 91 configured to store, in association with the positon of lengthwise and widthwise on the film rather than the number of turns, a position of the point of interest in a direction of transfer of the film, see figures 1-13.
	As stated above, Watanabe ‘542 shows the concept of detecting the defect/mark on the film and able to store the information, but does not link to the number of turns of the core.  However, Watanabe ‘542 recognizes that the invention is not limited to the embodiments, but can be altered by a skilled person in the art. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sensor of Watanabe ‘542 to associate/link to the number of rotation of the core rather than the position of lengthwise and widthwise of the film, to show that there are many ways to store the defect position.

Allowable Subject Matter
Claims 3-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
2/25/21